     Case 2:19-cv-01817-WBS-DB Document 12 Filed 10/30/20 Page 1 of 2


 1   Robin K. Perkins, SBN 131252
     Natalia D. Asbill, SBN 281860
 2   PERKINS ASBILL, a Professional Law Corporation
     300 Capitol Mall, Suite 1800
 3
     Sacramento, California 95814
 4   Telephone: (916) 446-2000
     Facsimile: (916) 447-6400
 5   Email: robin@perkinsasbill.com
            natalia@perkinsasbill.com
 6
     Attorneys for Plaintiff,
 7
     MADISON HOLSINGER
 8

 9   Carolyn S. Burnette (SBN 191294)
     Casey M. Curran (SBN 305210)
10   JACKSON LEWIS P.C
     400 Capitol Mall, Suite 1600
11
     Sacramento, California 95814
12   Telephone: (916) 341-0404
      Facsimile: (916) 341-0141
13   Email:Carolyn.Burnette@jacksonlewis.com
     Casey.Curran@jacksonlewis.com
14
     Attorneys for Defendant,
15
     SYNAGRO-WWT, INC.
16

17                               UNITED STATES DISTRICT COURT
18                   IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA
19
     MADISON HOLSINGER,                                  Case No. 2:19-CV-01817-WBS-DB
20

21                 Plaintiff,                            JOINT STIPULATION AND ORDER
                                                         DISMISSING ACTION WITH
22         vs.                                           PREJUDICE

23   SYNAGRO-WWT, INC., a Maryland
     Corporation; and DOES 1 through 25,
24
     inclusive,
25
                   Defendants.
26
27

28
                                                     1
                                   Stipulation and Order Dismissing Action
     Case 2:19-cv-01817-WBS-DB Document 12 Filed 10/30/20 Page 2 of 2


 1            The parties to this action, acting through counsel, and pursuant to Federal Rule of Civil
 2   Procedure 41(a)(1)(A)(ii) hereby stipulate, in consideration of a negotiated settlement executed
 3   by them, to the Dismissal with Prejudice of this action, including all claims stated herein against
 4   all parties, with each party to bear its own attorney's fees and costs.
 5

 6   Dated: October 28, 2020                                PERKINS ASBILL
 7
                                                            By: /s/ Robin K. Perkins
 8                                                                  Robin K. Perkins
                                                                    Natalia D. Asbill
 9
                                                              Attorneys for Plaintiff
10                                                            MADISON HOLSINGER
11

12   Dated: October 28, 2020                             JACKSON LEWIS P.C.
13

14                                                          By: _/s/ Carolyn S. Burnette___
                                                                  Carolyn S. Burnette
15                                                                Casey M. Curran
16                                                            Attorneys for Defendant
                                                              SYNAGRO-WWT, INC.
17

18

19
              ORDER The stipulation is approved. The entire action, including all claims and
20
     counterclaims stated herein against all parties, is hereby dismissed with prejudice.
21
     Dated: October 30, 2020
22

23

24   4844-4793-6624, v. 1

25

26
27

28
                                                        2
                                      Stipulation and Order Dismissing Action
